Name: Council Regulation (EEC) No 1019/84 of 31 March 1984 fixing cereal prices for the 1984/85 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 107/4 Official Journal of the European Communities 19 . 4 . 84 COUNCIL REGULATION (EEC) No 1019/84 of 31 March 1984 fixing cereal prices for the 1984/ 85 marketing year intervention price for this cereal ; whereas such derogation involves fixing a target price which lies at a different level from that of the target price for the other cereals ; whereas, as far as durum wheat is concerned, supply and demand are fairly well balanced and this situation thus justifies also the intervention price fixed for the 1983 / 84 marketing year being extended; Whereas, as far as common wheat is concerned, the price to be applied in the event of special intervention measures for minimum bread-making quality should not be set by this Regulation but determined when such measures are introduced; Whereas , pursuant to Article 3a of Regulation (EEC) No 2727 / 75 , a guarantee threshold should be set both for durum wheat and for the other cereals ; Whereas the guarantee threshold must be part of a medium-term approach; whereas, in view of the prospects for both the internal and external markets , the guarantee threshold for 1989 /90 can be fixed at 4 777 000 tonnes for durum wheat and kept at 126 000 000 tonnes for the other cereals ; Whereas in the light of this medium-term approach the guarantee threshold for 1984/ 85 should be fixed at 4 600 000 tonnes for durum wheat and 121 320 000 tonnes for the other cereals, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1018 / 84 ( 2 ), and in particular Articles 3 (6 ) and 4 thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy, based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy , which includes a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas , in many cases , surpluses can no longer be disposed of on normal terms either on export markets or within the Community ; whereas this is particularly so in the case of common wheat; whereas, in order to reduce the cost to the budget of disposing of surpluses on third country markets and to encourage greater consumption within the Community , the policy of caution on prices should become a policy of restriction and the gap between Community prices and those of the principal exporting countries should be progressively reduced; whereas this objective may be attained by bringing down, for the 1984 / 85 marketing year , intervention prices and the reference price , except the intervention prices fixed for durum wheat and rye; Whereas , as far as rye is concerned, the economic situation justifies keeping the intervention price at the level fixed for the 1 983 / 84 marketing year; whereas to do so means it is necessary to derogate from the principle of the common single intervention price and to fix a single HAS ADOPTED THIS REGULATION: Article 1 1 . The prices applicable in the cereals sector for the 1984/ 85 marketing year shall be as indicated in the Annex . 2 . The intervention price and the target price for rye shall be fixed in derogation from the provisions of the first and fourth indents of Article 3 ( 1 ) of Regulation (EEC) No 2727/75 . Article 2 (&gt;) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 62 , 5 . 3 . 1984, p. 1 . For the 1984 / 85 marketing year the guarantee threshold referred to in Article 3a ofRegulation (EEC) No 2727/75 shall be 4 600 000 tonnes for durum wheat and 121 320 000 tonnes for the other cereals . (&lt;) OJ No C 104, 10 . 4 . 1984, p . 96 . ( s ) OJ No C 103 , 16 . 4 . 1984 , p . 21 . 19 . 4 . 84 Official Journal of the European Communities No L 107 / 5 Article 3 It shall apply:  from 1 July 1984 in the case of durum wheat ,  from 1 August 1984 in the case of the other products . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD ANNEX ECU/tonne COMMON WHEAT, BARLEY, MAIZE AND SORGHUM Common single intervention price COMMON WHEAT Reference price Target price BARLEY, MAIZE AND SORGHUM Common target price DURUM WHEAT Single intervention price Target price RYE Single intervention price Target price 182,73 213,14 259,08 236,30 312,08 357,70 184,58 238,37